Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00510-CV

                              JACOLBY ANDERSON, Appellant

                                                V.

                      LONESTAR PATENT SERVICES, INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00393-E

                                            ORDER
       Before the Court is appellant’s March 27, 2019 unopposed amended motion for extension

of time to file his amended brief. We GRANT the motion. We ORDER the amended brief

tendered to this Court on March 27, 2019 filed as of the date of this order.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE